DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al (US9502307) in view of Yamamoto et al (US9121515).
Bao et al discloses an annealing system comprising a chamber body (column 6, line 65-column 7, line 15), a workpiece (100), a first gas supply to provide hydrogen gas (column 6, line 65-column 7, line 15; column 8, lines 8-14), a pressure source to raise a pressure to at least 5 atmospheres (column 8, lines 8-14), workpiece having a fluorine metal film and supplying hydrogen gas to chamber and forming atomic hydrogen in a pressure of at least 5 atmospheres (column 6, line 65-column 7, line 15; column 8, lines 8-14), heating workpiece to a temperature of 250-600°C (column, lines 8-14), metal film is tungsten (column 7, lines 24-29), metal film is a portion of a 3D NAND fabrication (Figures 1-8), a second gas supply is an inert gas to mix with hydrogen gas wherein inert gas is nitrogen (column 8, lines 20-22).  Bao et al does not disclose a support, a robot, a controller, a resistive heater embedded in support, and a radiative wall heater, hydrogen gas at most 4.5% or 1%.  Yamamoto et al discloses a support (250; Figure 15; column 7, lines 16-28), a robot (304, 305, 306), a controller (150), a resistive heater embedded in support (254), and a radiative wall heater (abstract, column 1, lines 38-41; column 2, lines 42-45).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a support, a robot, a controller, a resistive heater embedded in support, and a radiative wall heater of Yamamoto et al in the annealing system of Bao et al because, a support, a robot, a controller, a resistive heater embedded in support, and a radiative wall heater allows workpiece to be heated more uniformly.  While neither Bao et al not Yamamoto et al discloses hydrogen gas at most 4.5% or 1%, Bao et al does disclose hydrogen gas.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included hydrogen gas at most 4.5% or 1% as a matter of experimentation and design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/September 10, 2022						Primary Examiner, Art Unit 3761